Citation Nr: 9929830	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  96-27 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active military duty from March 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied the veteran's claim for 
service connection for bilateral hearing loss.  The veteran 
was notified of that decision in September 1996, a notice of 
disagreement was received in April 1997, a statement of the 
case was issued in April 1997, and substantive appeal was 
received in September 1997.  

The veteran also filed a claim for service connection for 
tinnitus in August 1998, which was denied in a December 1998 
rating decision.  It does not appear from the claims file 
that an appeal has been initiated from that determination.


FINDING OF FACT

The positive evidence is in a state of equipoise with the 
negative evidence on the question of whether the veteran's 
current bilateral hearing loss is related to noise exposure 
during his military service. 


CONCLUSION OF LAW

The veteran's bilateral hearing loss was incurred in his 
military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 
38 C.F.R. § 3.303(a) (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim for entitlement 
to service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the Court as "a plausible claim, 
one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet.App. 78, 91 
(1990).  In order for a service connection claim to be well-
grounded, there must be competent evidence:  i) of current 
disability (a medical diagnosis); ii) of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and; iii) of a nexus between the inservice injury 
or disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet.App. 498, 506 (1995). 

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has recently indicated that a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Savage, 10 
Vet. App. at 498.

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater, or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1999).

After reviewing the evidence, the Board finds the claim to be 
well-grounded.  In this regard, there are clear medical 
diagnoses of current hearing loss disability as defined by 38 
C.F.R. § 3.385, statements and testimony from the veteran 
regarding noise exposure during service, and a February 1994 
VA clinical record which includes a comment to the effect 
that the veteran's hearing loss is undoubtedly related to 
noise exposure during service.  Assuming all such evidence to 
be true for well-grounded analysis purposes, the claim is 
well-grounded.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); 
King v. Brown, 5 Vet.App. 19, 21 (1993).

Turning to the merits of the claim, the Board observes that 
the veteran served in the Navy during World War II.  
Essentially, he contends that he was exposed to loud noise 
from weaponry and aircraft during service, which caused 
impairment of his hearing.  Service records confirm his 
testimony that he was trained with antiaircraft guns for 
several weeks.  As noted above, a VA clinical record includes 
a clear opinion suggesting a link between the veteran's 
current hearing loss and the noise exposure during service.  
Several family members have indicated in statements that they 
noted that the veteran appeared to have difficulty hearing 
upon his return home after discharge from service. 

However, service medical records, including the report of 
discharge examination in February 1946 show normal hearing 
(15/15 on the whispered voice test bilaterally).  There were 
no diseases or defects detected in the ears.  Moreover the 
earliest post-service medical evidence documenting hearing 
loss is not until a private audiology evaluation was 
performed at the Park Central Institute in October 1987.  
Significantly, in the remarks portion of the evaluation 
sheet, it is noted that the veteran does not favor one ear, 
that he has noticed decreased hearing for 8-10 years, and 
that he worked in a machine shop, had childhood scarlet fever 
and was in the artillery in World War II.  In hearing 
testimony, it appears that the veteran related the 1987 
private audiology examination to a workers' compensation 
claim which apparently was related to post-service noise 
exposure.  

The Board is thus left with a situation where the veteran's 
assertions of some noise exposure during service is supported 
by service records.  Further, although no hearing loss was 
manifest during service, a VA medical care provider has 
rendered an unequivocal opinion that relates the veteran's 
bilateral hearing loss to noise exposure in service (at least 
in part).  On the other hand, the evidence suggests that at 
least in 1987, the veteran felt that his hearing loss was due 
to occupational noise exposure as he has indicated that a 
workers' compensation claim of some sort was at least 
contemplated at that time.  The Board believes that the 
history noted by the private examiner in October 1987 that 
the veteran had noticed decreased hearing for the previous 8 
to 10 years casts some serious doubt on the veteran's current 
statements that he noted decreased hearing acuity during 
service and from then on.

The Board notes that various VA examiners have noted the 
history of noise exposure, both during and after service, as 
reported by the veteran.  None of these reports include any 
clear opinion to the effect that the veteran's hearing loss 
is not, at least in part, related to service.  After weighing 
the various items of evidence, both pro and con, the Board 
believes that the record as it now stands reflects a state of 
equipoise between the positive and the negative evidence.  
Under such circumstances, the Congress has provided that the 
benefit of the doubt will be resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b).  


ORDER

With resolution of reasonable doubt in the veteran's favor, 
entitlement to service connection for bilateral hearing loss 
is warranted.  To this extent, the appeal is granted.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

